Citation Nr: 0422396	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  03-02 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for bilateral shoulder degenerative joint disease (DJD).  

2.  Entitlement to an initial compensable rating for left 
knee retropatellar pain syndrome.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran reported active duty service from August 1979 to 
August 2002.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  In that decision, the RO established 
service connection for bilateral shoulder degenerative joint 
disease and for a left knee disorder and assigned 
noncompensable ratings, effective from the date following 
service separation.  In a June 2003 rating decision, the RO 
assigned a 10 percent evaluation for the bilateral shoulder 
degenerative joint disease, effective from the date following 
service separation.  

The veteran and his representative appeared before the 
undersigned Veterans Law Judge via a videoconference hearing 
in March 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the recent hearing, the veteran and his representative 
alleged that the July 2002 VA examination was inadequate as 
the examiner did not perform testing on the veteran.  
Additionally, the veteran testified that his symptoms 
associated with his service-connected bilateral shoulder DJD 
and his left knee increased in severity and have worsened 
since the most July 2002 VA examination.  He reported he 
experienced decreased range of motion of both shoulders, 
cannot lift things, that his left knee gives way, he cannot 
run, and that his activities are limited due to the problems 
in both shoulders and the left knee.  

VA's duty to assist the includes obtaining recent medical 
records and thorough and contemporaneous examinations in 
order to determine the nature and extent of the veteran's 
disabilities.  38 C.F.R. § 3.159(c)(4) (2003).  Accordingly, 
this case is REMANDED for further development:  

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  The AMC should 
also specifically request that he provide 
any evidence in his possession that 
pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).
 38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  The VBA AMC should request that the 
veteran provide names and address of both 
VA and non-VA medical care providers who 
have treated the veteran for his knee and 
shoulder conditions.  The AMC should take 
all necessary steps to obtain any 
pertinent records that are not currently 
part of the claims folder and associate 
them with the claims folder.  

3.  After completion of # 1-2 above, the 
VBA AMC should schedule the veteran for a 
VA orthopedic examination to determine 
the nature and extent of his service-
connected left knee disability.  The 
claims file, copies of the criteria under 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a 
Diagnostic Codes 5003, 5010, 5257, 5260, 
5261, 5262 (2003) should be made 
available to and reviewed by the 
examiner(s) in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings, and note (1) whether the 
veteran does or does not have recurrent 
subluxation or lateral instability of the 
left knee, (2) The extent, if any, of 
arthritis of the left knee shown by X-ray 
and (3) the active and passive range of 
motion of the left knee in degrees.  The 
examiner also should comment on the 
functional limitations caused by the 
veteran's service-connected left knee 
disabilities.  It is requested that the 
examiner address the following questions:

(a) Does the left knee disability cause 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy?  If the 
severity of these manifestations cannot 
be quantified, the examiner should so 
indicate.  Specifically, the examiner 
must address the severity of painful 
motion from intermediate degrees to 
severe.  The examiner must note at what 
degree in the range of motion that pain 
is elicited as well as the severity of 
such pain.  

(b) With respect to subjective complaints 
of pain, the examiner should comment on 
whether the subjective complaints are 
supported by objective findings; whether 
any pain is visibly manifested upon 
palpation and movement of the left knee; 
and whether there are any other objective 
manifestations that would demonstrate 
disuse or functional impairment of the 
knee due to pain attributable to the 
service-connected disabilities.  

(c) If muscle atrophy attributable to the 
service-connected left knee disabilities 
is noted to be present in either knee, 
the examiner should comment on the muscle 
group(s) affected and the extent and 
severity of muscle atrophy.

(d) The examiner must discuss what is the 
effect of all noted manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation.  

4.  After completion of # 1-2 above, the 
VBA AMC should schedule the veteran for a 
VA orthopedic examination to determine 
the nature and extent of his service-
connected bilateral shoulder disability.  
The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5201, 5202, 5203 
should be made available to and reviewed 
by the examiner(s) in conjunction with 
the examination.  Any further indicated 
special studies should be conducted.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings for the right and left shoulder 
separately, and note (1) the extent of 
the degenerative joint disease in the 
left shoulder shown by X-ray; (2) the 
extent of the degenerative joint disease 
in the right shoulder shown by X-ray and 
(3) the active and passive range of 
motion of the both the left and right 
shoulders in degrees.  The examiner also 
should comment on the functional 
limitations caused by the veteran's 
service-connected bilateral shoulder 
disabilities.  It is requested that the 
examiner address the following questions:
 
(a) Do the right and left shoulder 
disabilities each/separately cause 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy?  If the 
severity of these manifestations cannot 
be quantified, the examiner should so 
indicate.  Specifically, the examiner 
must address the severity of painful 
motion from intermediate degrees to 
severe.  The examiner must note at what 
degree in the range of motion that pain 
is elicited as well as the severity of 
such pain.  

(b) With respect to subjective complaints 
of pain, the examiner should comment on 
whether the subjective complaints are 
supported by objective findings; whether 
any pain is visibly manifested upon 
palpation and movement of the both the 
right and left shoulders; and whether 
there are any other objective 
manifestations that would demonstrate 
disuse or functional impairment of each 
shoulder due to pain attributable to the 
service-connected disabilities.  

(c) If muscle atrophy attributable to the 
service-connected right and left shoulder 
disabilities is noted to be present, the 
examiner should comment on the muscle 
group(s) affected and the extent and 
severity of muscle atrophy.

(d) The examiner must discuss what is the 
effect of all noted manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation.  

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's claims 
for increased ratings for the service-
connected right shoulder and left 
shoulder (separately) and for an 
increased rating for a left knee 
disorder.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations, to include 
consideration 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a Diagnostic Codes 5003, 5010, 
5201, 5202, 5203, 5257, 5260, 5261, 5262 
(2003) regarding the knee and bilateral 
shoulder claims.  An appropriate period 
of time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




